DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3-6-2020,                 11-23-2020 and 12-9-2020 are being considered by the examiner.

Drawings
Figure 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Examiner’s Note: For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otaka, et. al., JP2018155724(A) published October 4, 2018 (using translation provided by applicant) in view of Abbasi, et. al., U.S. Patent Application Publication Number 2015/0177371, published June 25, 2015.

As per claim 1, Otaka discloses a distance measuring apparatus comprising: 
a transmission processing section configured to output a transmission signal (Otaka, ¶24);
an antenna section configured to transmit the transmission signal and receive a reception signal (Otaka, ¶25);
a reception processing section configured to receive the reception signal or the transmission signal (Otaka, ¶26);
a filter section configured to perform band limitation on the transmission signal input from one terminal and output the transmission signal from another terminal, and to perform band limitation on the reception signal from the antenna section input from the other terminal and output the reception signal from the one terminal (Otaka, ¶33);
a distance measuring section configured to perform a distance measurement computation based on the transmission signal transmitted from the transmission processing section and the reception signal received by the reception processing section, and to obtain a delay of a signal passing through the filter section and perform calibration of the distance measurement computation (Otaka, ¶60).
Otaka fails to disclose the signal interrupting section to interrupt transmission during calibration.
Abbasi teaches interruption of transmit during a calibration routine (¶71).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to calibrate with the transmission signal interrupted in order to gain the benefit of avoiding any transmission interference during the calibration.

As per claim 2, Otaka as modified by Abbasi discloses the distance measuring apparatus according to claim 1, further comprising a feedback section configured to switch a first path directly supplying the transmission signal output from the transmission processing section to the reception processing section and a second path supplying the transmission signal output from the transmission processing section from the other terminal of the filter section to the reception processing section via the filter section, wherein the distance measuring section performs measurement of a first delay of the transmission signal through the first path and measurement of a second delay of the transmission signal through the second path, obtains a delay of the filter section, and performs the calibration of the distance measurement computation (Otaka diagram as seen in applicant’s specification Fig. 2 as Applicant Admitted Prior Art).

As per claims 3 and 4, Otaka as modified by Abbasi further discloses the distance measuring apparatus according to claim 1, wherein the distance measuring section obtains a delay of the transmission signal in at least one of the transmission processing section and the reception processing section (Otaka, ¶54, delay r1 value).

As per claim 10, Otaka as modified by Abbasi further discloses the distance measuring apparatus according to claim 1, wherein the signal interruption section includes: a terminator; and a switch configured to be controlled by the control section and to selectively connect one of the antenna section and the terminator to the other terminal of the filter section (Abbasi, ¶71 where the dummy load acts as a terminator).

As per the limitations of claim 11, it appears to be a duplicate of claim 1 using two apparatus instead of 1. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have two, since it has been held that mere duplication of the essential working parts of a device involves only routine skilled the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  

Allowable Subject Matter
Claims 5-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
  
Claims 12 and 13 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is provided on form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E WINDRICH whose telephone number is (571)272-6417. The examiner can normally be reached M-F ~7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 5712726878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCUS E WINDRICH/Primary Examiner, Art Unit 3619